Citation Nr: 1433872	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chloracne or porphyria cutanea tarda (PCT).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to earlier effective dates for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from May 2006 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In April 2013, the Board remanded the issues currently on appeal, along with issues of service connection for lumbar and cervical spine disabilities.  The lumbar and cervical spine service connection claims were granted by the Agency of Original Jurisdiction (AOJ) in a March 2014 rating decision, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board also previously referred the issue of clear and unmistakable error in the effective date assigned by the May 2007 rating decision for the grant of service connection for diabetes mellitus.  It does not appear that any action 
has yet been taken on this matter and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have chloracne or porphyria cutanea tarda (PCT).

2.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but does not require avoidance of strenuous occupational and recreational activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne or PCT are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

With respect to the diabetes increased rating claim, the Veteran's claim for a higher rating arises from his disagreement with the initial rating assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding the chloracne/PCT service connection claim, compliant preadjudication notice was sent to the Veteran in January 2006 and March 2006.

VA also has a duty to assist the Veteran in the development of the claim. The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, lay statements, and VA examination reports.  The Veteran was most recently afforded VA examinations in July 2013.  The Veteran has not asserted that his diabetes has worsened since July 2013.  

The Veteran was afforded a hearing before the undersigned in September 2012 during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and, in discussing the claim for an increased rating for diabetes mellitus, the Veteran "indicated that he is actually disagreed [sic] with the effective date of service connection for diabetes..."  Thereafter, he provided testimony regarding other issues, but declined to discuss an increased rating for diabetes mellitus.  As for chloracne and PCT, the Veteran volunteered his treatment history, and he was 
asked questions concerning symptomatology related to his disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The Veteran was provided the opportunity to, but did not, testify regarding the issue of entitlement to an increased rating for diabetes mellitus.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Further, there has been substantial compliance with the Board's remand directives, as the AOJ obtained treatment records, provided examinations, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Thus, VA's duties to notify and assist the Veteran have been met.

Service Connection

The Veteran contends that service connection is warranted for a skin disability that first manifested during service.  On his initial application for VA benefits in December 2005, he specifically alleged entitlement to service connection for chloracne and porphyria cutanea tarda (PCT), and during his September 2012 Board hearing, he testified that his skin problems appeared to him to be chloracne.

Here, a preponderance of the evidence demonstrates that the Veteran does not 
have chloracne or PCT.  In this regard, a July 2013 VA dermatological examiner did not diagnose either specific skin disability, and private and VA treatment notes of record are silent for a diagnosis of chloracne or PCT.  

The Board notes the Veteran is a psychologist and has alleged that he has those specific disabilities.  He also testified that his skin disability appeared to be chloracne.  However, he is not shown to have specialized training in dermatological disorders.  In any event, the Board finds the diagnosis rendered by the VA examiner and the lack of any diagnosis of chloracne or PCT in the VA treatment records to be more probative than the Veteran's self-diagnosis of his skin rash.  

Furthermore, while the Veteran has been shown to have a current skin disability, diagnosed by the July 2013 VA examiner in a March 2014 addendum as intermittent acne, service connection was granted for that disability by the AOJ in a March 2014 rating decision.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As a preponderance of the evidence demonstrates that the Veteran does not have chloracne or PCT, the Board concludes that the basic criteria for service connection for chloracne and/or PCT are not met.  Accordingly, the claim for service connection for those disorders is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an initial rating in excess of 20 percent is warranted 
for his diabetes mellitus.  Specifically, he asserted in his August 2007 notice of disagreement that a higher rating is warranted because he has "a restriction for physical activity" and had been placed on insulin.  Following a review of the record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted at any point during the pendency of the appeal.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, in order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings include the requirements for the 40 percent rating plus additional symptomatology.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).   

A review of the record shows that, while the Veteran's diabetes requires insulin  and a restricted diet, regulation of activities is not medically necessary to warrant    a rating in excess of 20 percent.  See Camacho, 21 Vet. App. at 366-67.  In this regard, VA examiners in July 2013, July 2011 (general medical examination), and May 2006 specifically noted that the Veteran's diabetes mellitus does not require regulation of activities, and an April 2007 VA examiner noted the Veteran's diabetes to be in excellent control on oral agents and did not otherwise indicate   that regulation of activities was necessary.

Ongoing treatment notes support the VA examiners' findings, as they variously show that exercise was recommended, or that the Veteran was active and involved in physical activities and was not instructed to avoid those activities by a medical professional.  For example, in June 2005, it was noted that the Veteran was active with his job, which required walking, but that he "[n]eeds...to strive toward regular exercise."  Thereafter, VA treatment notes show the Veteran was generally active in building a house and doing chores on his farm, including caring for horses.  In September 2005, the Veteran had been haying and roofing, and in May and June 2006, he was building a house.  In February 2011, he reported that he lives on a farm and helps take care of horses, and in March 2011, he sought treatment for an injury sustained while carrying wood to a boiler.  During a June 2011 VA mental health examination, the Veteran reported that he "continues to share in the care of the horses," though he has some physical limitations.  During October 2011 treatment for hand symptoms, the Veteran reported that he has a farm with race horses, drives a tractor, and that his hand symptoms are aggravated by hand use    for heavier activities such as gripping and carrying, implying that he does those activities.  In March 2012, he reported that he does not exercise but tries "to work at least 30 minutes on the farm," and in May 2013, he reported injury while trying to pull a farm animal.  

Notably, at no time during the foregoing treatments or examinations was the Veteran advised to not perform the activities discussed, or to restrict his physical activity due to his diabetes mellitus.  He also was permitted and able to perform stress tests in September 2010 and November 2012.

The Board acknowledges that in an August 2007 statement, the Veteran disputed a VA examiner's May 2006 notation, and notations elsewhere in the record, that he was involved in building a house or caring for his horses; instead, he stated that he hired contractors to build the house and help to care for the horses.  However, the Board finds it unlikely that all of the VA providers above - who variously noted the Veteran's reports of involvement in roofing, haying, building a house, "shar[ing] in the care of the horses," or carrying wood - would misconstrue the Veteran's statements made contemporaneous with treatment.  Indeed, in May 2006, the Veteran sought treatment for his hand after a nail gun he was using double fired and a nail entered his hand.  Such evidence supports that the Veteran was actively involved in building or construction.  In any event, the Board accords more probative weight to the Veteran's reports offered during the course of treatment than those made in support of a claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Also probative is the fact that, even at times when the Veteran's diabetes mellitus was noted to be uncontrolled, the Veteran was not instructed to avoid physical activity.  Instead, adjustments were made to diet or medication, or the Veteran was educated on compliance, such as during VA treatment in April 2011, December 2011, January 2012, March 2012, and November 2012.  More recently, in February 2013 and May 2013, the Veteran's diabetes was described as uncontrolled, but no regulation of activities was advised.  

In this regard, although the Veteran was noted to have uncontrolled diabetes at times, the record throughout shows that he was frequently noncompliant with his diet, medications, and/or blood sugar testing.  For example, in March 2006, although the Veteran was given a glucose meter, he could not find the results to bring.  In June 2006, he reported because of his erratic schedule, he cannot follow the diet.  In separate VA treatments in April 2011, the Veteran reported not checking his blood glucose and missing a dose of insulin.  In December 2011, it was noted that he does not test frequently, and that the 90 minute appointment was essentially spent on counseling and education.  In March 2012, he had not eaten, did not have his meter, and admitted that carrying his meter and Novalog needed to be improved.  The same month, he reported he was on vacation for two weeks and did not test his glucose, and also missed an insulin dose.  In June 2012, he did not have his logs and was not testing.  In December 2012, he did not have any logs and had not eaten in three days.  In February 2013, he accidently took the wrong dose of medication, did not bring his meter or log to the appointment, and reported, "I forget to take insulin before eating and will have to get up and take it after."  In May 2013, he reported that his test strips were expired and that he had been unable to do testing for over two weeks.  

The Board also notes that while the Veteran has variously reported episodes of hypoglycemia during the day or week, those assertions are not objectively supported and, at times, were even called into question by VA providers.  In March 2006, the Veteran reported episodes of postprandial hypoglycemia, but did not have the meter results and the provider stated after examination, "I remain unconvinced that he has clinical hypoglycemia."  The May 2006 VA examiner similarly noted that while    the Veteran reported hypoglycemic episodes, endocrinology notes did not show abnormal blood sugars.  In June 2006, there was no evidence of any hypoglycemic episodes except for "a bit of one at 88."  In July 2006, it was noted that there were no readings on the Veteran's meter below 90 and in it was noted that "postprandial episodes of tremor, hunger and weakness [are] not due to hypoglycemia."  Similarly, meter logs in September 2011 and January 2013 were negative for glucose readings showing hypoglycemia.  Interestingly, during appointments when the Veteran reported having episodes of hypoglycemia, he reported that he did not actually test his blood glucose but just knew.  For example, in April 2011, he reported significant low blood glucose reactions but did not check his blood glucose readings.  Likewise, in March 2012, he stated that he had reactions twice, explaining "I did not test my BS at that time but knew it was low and treated myself."  In November 2012, he again reported a couple of bad reactions and stated he has symptoms when his glucose is around 80, but he is usually able to self-treat.  However, the lowest reading noted from the Veteran's log was 97.  In December 2012, it was noted that there was no current data to assess current dosing efficacy or even how often he is taking insulin.

In any event, the Board concludes that the findings in the medical evidence are of greater probative value than the Veteran's allegations regarding the severity of his diabetes mellitus.  Those findings show that the Veteran's diabetes mellitus, even considering the Veterans' noncompliance with his diabetic regimen, does not require regulation of activities. 

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a higher 40 percent disability rating at any time during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial compensable disability rating in excess of 20 percent for diabetes mellitus.  See Fenderson, supra.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring insulin and a restricted diet - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence also does not suggest that the Veteran's diabetes has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran has been hospitalized as a result of this condition.  The Board is cognizant of the Veteran's complaints of hypoglycemic episodes, but points out that he is largely noncompliant with his medications and 
his reports are not supported by objective evidence such as meter readings.  Regardless, the record does not show that any claimed episodes resulted in frequent hospitalizations.  The record further shows that it was mostly due to neurologic, cognitive, and memory issues that the Veteran had to stop working, and to the extent that the Veteran has impairment caused by complications associated with diabetes mellitus, he is separately rated for those disabilities and they are not considered part of this increased rating claim.  While a July 2013 VA examiner did note some impairment in occupational functioning, some degree is contemplated by his current rating and it appears that some of the effects noted by the examiner related to the diabetic complications of neuropathy, such as balance problems.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008) and Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Finally, the Veteran has not specifically asserted that his diabetes mellitus has rendered him unemployable.  On the contrary, the record shows that he retired from his position as a state psychologist due largely to cognitive or neurologic problems, including slowed mental speed, memory and organization problems, trouble with balance and word finding, and difficulty recognizing familiar roads.  Thus, the Board finds that entitlement to a total disability rating based on individual unemployability due to diabetes has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for chloracne and porphyria cutanea tarda is denied.

A disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND


The Board previously remanded the claim for entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  While the RO granted earlier effective dates in a March 2014 rating decision, they did not grant the earliest effective date possible, and therefore, remand is required for issuance of an SOC in compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


